MEMORANDUM2
Yvonne B. Jones appeals pro se the Bankruptcy Appellate Panel’s (“BAP”) decision affirming the bankruptcy court’s decision granting summary judgment to defendants in Jones’ adversary proceeding alleging violation of the automatic stay in her Chapter 13 bankruptcy. We have jurisdiction pursuant to 28 U.S.C. § 158(d).
We review decisions of the BAP de novo and independently review rulings of the bankruptcy court. See Ardmor Vending Co. v. Kim (In re Kim), 130 F.3d 863, 865 (9th Cir.1997). We affirm the bankruptcy *521court’s rulings for the reasons stated in the BAP’s Memorandum of September 10, 1999.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.